Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on December 10, 2021. Claims 1-2, 4-11, and 13-20 were pending in the Application. Claims 1, 4, 6-10, 13, and 15-20 are amended. No new claims have been added. Claims 5 and 14 are canceled, as well as claims 3 and 12. Claims 1, 10, and 19 are the independent claims, the remaining claims depend, directly or indirectly, on Claims 1, 10, and 19. Thus Claims 1-2, 4, 6-11, 13, and 15-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive and/or moot. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, Intended Use, paragraph 22 (claims 1 and 10) of the Non-Final Rejection Office Action dated September 14, 2021, Applicant submits that execution of computer instructions by a hardware processor that result in performance of the limitations of these claims does not constitute intended use. The Action has failed to identify any rationale supporting this assertion. Applicant argument is not persuasive. Examiner asserts that the general principle is that apparatus claims should cover what a device is, and not what it does. Examiner continues to assert that “Intended Use” refers to claim language in a patent claim that describes a purpose or function of the apparatus being claimed. Therefore, where the claim recites “…, wherein the instructions instruct the at least one hardware processor to: receive, …; perform …; in response to create …; determine, …; in response to determining, …, create, …; transmit, …”, Examiner asserts that these are all functions or purposes of what the at least one hardware processor is to do and thus “Intended Use.” Therefore, Examiner does not hereby remove the claim interpretation, Intended Use, for Paragraph 22 (claims 1 and 10) of the Non-Final Rejection Office Action dated September 14, 2021.
Similar argument for paragraph 25 (claims 6 and 15) of the Non-Final Rejection Office Action dated September 14, 2021, where the claims recite “… the instructions further instruct the at least one hardware processor to: identify …; in response to the new …, opening a second …; and transmitting, using …”; and for paragraph 27 (claims 9 and 18) of the Non-Final Rejection Office Action dated September 14, 2021, where the claims recite “… the instructions further instruct the at least one hardware processor to: transmit, using the communications …” Therefore, Examiner does not hereby remove the claim interpretation, Intended Use, for paragraph 25 (claims 6 and 15) and for paragraph 27 (claims 9 and 18) of the Non-Final Rejection Office Action dated September 14, 2021.
In the context of Claim Interpretation, Intended Use, paragraph 23 (claims 1, 10, and 19) of the Non-Final Rejection Office Action dated September 14, 2021, Applicant has adequately amended the claims to remove the “Intended Use” claim interpretations. Therefore, Examiner does hereby remove the claim interpretation, Intended Use, for paragraph 23 (claims 1, 10, and 19) of the Non-Final Rejection Office Action dated September 14, 2021.
In the context of Claim Interpretation, Intended Use, paragraph 24 (claims 4, 13, and 20) of the Non-Final Rejection Office Action dated September 14, 2021, Examiner notes this claim interpretation for “Intended Use” should have been for claims 8 and 17, and not claims 4, 13, and 20, where the claims 8 and 17 recite “… the instructions further instruct the at least one hardware processor to: …: identify a set of…; and transmit, using …” Same argument as above in paragraph 3, where Examiner does not hereby remove the claim interpretation, Intended Use, for claims 8 and 17, which should have been the claims affected in paragraph 24 of the Non-Final Rejection Office Action dated September 14, 2021.
In the context of Claim Interpretation, Intended Use, paragraph 26 (claims 8 and 17) of the Non-Final Rejection Office Action dated September 14, 2021, Examiner notes this claim interpretation for “Intended Use” should have been for claims 4, 13, and 20, and not claims 8 and 17. Applicant has adequately amended the claims to remove the “Intended Use” claim interpretations. Therefore, Examiner does hereby remove the claim interpretation, Intended Use, for paragraph 26 (claims 4, 13, and 20), and not claims 8 and 17, of the Non-Final Rejection Office Action dated September 14, 2021.
In the context of Claim Interpretation, Not Positively Recited, paragraph 28 (claims 1, 10, and 19) of the Non-Final Rejection Office Action dated September 14, 2021, Examiner notes this claim interpretation for “Not Positively Recited” should have been for claims 1 and 10 only, and not claim 19, as claim 19 is a method claim and should have had an optional claim interpretation. Applicant respectfully disagrees with this contention, and requests basis for the assertion that the claim phrase “in response to an approval during the credit adjudication process, create a new credit account associated with the first customer, …” has not been positively recited. Examiner asserts that the “in response to an approval during the credit adjudication process, create …” limitation is based on an approval during the credit adjudication process, which is not positively recited in the claims as ever occurring. The previous limitation recites “perform a credit adjudication process based on the set of credit application information corresponds to the first customer.” Examiner is unable to find where an approval, or even a disapproval, during the credit adjudication process claims 1 and 10) of the Non-Final Rejection Office Action dated September 14, 2021.
In the context of Claim Interpretation, Not Positively Recited, paragraph 29 (claims 1, 10, and 19) of the Non-Final Rejection Office Action dated September 14, 2021, Examiner notes this claim interpretation for “Not Positively Recited” should have been for claims 1 and 10 only, and not claim 19, as claim 19 is a method claim. Applicant respectfully disagrees with this contention, and requests basis for the assertion that the claim phrase “in response to determining, by the event listener, the creation of the new credit account…” has not been positively recited. Here, upon re-examining the limitation, Examiner asserts that the “in response to determining, by the event listener, the creation of the new credit account…” is based on determining the creation of the new credit account, which occurs in the previous limitation, where it is recited “determine, using an event listener that monitors a plurality of credit accounts, that the new credit account for the first customer has been created.” Therefore, Examiner does hereby remove the claim interpretation, Not Positively Recited, for paragraph 29 (claims 1 and 10) of the Non-Final Rejection Office Action dated September 14, 2021. For this limitation in claim 19, there is not a claim interpretation, Not Positively Recited, issue because the “in response to” is based on an action “determine, …, that the new credit account for the first customer has been created” has actually occurred.
Similar argument for paragraph 31 (claims 6 and 15) of the Non-Final Rejection Office Action dated September 14, 2021, where upon re-examining the limitation, Examiner asserts that the “in response to the new credit account associated with the first customer being created, opening a second communication channel…” is based on determining the creation of the new credit account, which occurs in claims 1 and 10, where it is recited “determine, using an event listener that monitors a plurality of credit accounts, that the new credit account for the first customer has been created.” Therefore, Examiner does hereby remove the claim interpretation, Not Positively Recited, for paragraph 31 (claims 6 and 15) of the Non-Final Rejection Office Action dated September 14, 2021.
Similar argument for paragraph 33 (claims 8 and 17) of the Non-Final Rejection Office Action dated September 14, 2021, where upon re-examining the limitation, Examiner asserts that the “in response to the new credit account for the first customer being created, identify a set …; and transmit, using the communication …” is based on determining the creation of the new credit account, which occurs in claims 1 and 10, where it is recited “determine, using an event listener that monitors a plurality of credit accounts, that the new credit account for the first customer has been created.” Therefore, Examiner does hereby remove the claim interpretation, Not Positively Recited, for paragraph 33 (claims 8 and 17) of the Non-Final Rejection Office Action dated September 14, 2021.
In the context of Claim Interpretation, Not Positively Recited, paragraph 30 (claims 4, 13, and 20) of the Non-Final Rejection Office Action dated September 14, 2021, Examiner notes this claim interpretation for “Not Positively Recited” should have been for claims 4 and 13 only, and not claim 20, as claim 20 is a method dependent claim and should have had an optional claim interpretation. Applicant respectfully disagrees with this contention, and requests basis for the assertion that the claim phrase “in response to receiving the first set of encrypted data, the merchant system adds the set of payment information, …” has not been positively recited. Examiner asserts that the “in response to receiving the first set of encrypted data …” limitation is claims 1 and 10, recite “transmit, by the event listener, …, a first set of encrypted data ...” Examiner is unable to find where “receiving the first set of encrypted data” ever occurs, therefore, it is not positively recited so that the “in response to receiving the first set of encrypted data” limitation ever occurs so “the merchant system adds the set of payment information” can never occur. Therefore, Examiner does not hereby remove the claim interpretation, Not Positively Recited, for paragraph 30 (claims 4 and 13) of the Non-Final Rejection Office Action dated September 14, 2021.
Similar argument for paragraph 32 (claims 7 and 16) of the Non-Final Rejection Office Action dated September 14, 2021, where Applicant respectfully disagrees with this contention, and requests basis for the assertion that the claim phrase “in response to receiving the second set of data including the set of payment information corresponding to the new credit account, the secure financial application initiates a tokenization process that …” has not been positively recited. Examiner asserts that the “in response to receiving the second set of data including the set of payment information corresponding to the new credit account …” limitation is based on receiving the second set of data, which is not positively recited in the claims as ever occurring. The claims 6 and 17, recite “transmitting, using the communications interface, …, a second set of data including the set of payment information ...” Examiner is unable to find where “receiving the second set of data including the set of payment information” ever occurs, therefore, it is not positively recited so that the “in response to receiving the second set of data including the set of payment information” limitation will ever occur, so the limitation “the secure financial application initiates a tokenization process” can never occur. Therefore, Examiner does not claims 7 and 16) of the Non-Final Rejection Office Action dated September 14, 2021.
In the context of 35 U.S.C. § 101, Applicant submits, as described in the specification and as recited in the claims, the claimed invention provides a specific, discrete implementation that operates in a non-conventional and non-generic way to securely provide payment information to a merchant system upon a new credit account being approved and created, thus avoiding an insecure provision of the payment information to the second system, which would be vulnerable to theft and other network attacks. 
Applicant continues to submit that the claimed invention is also akin to Example 35 in the Subject Matter Eligibility Guidelines. See Subject Matter Eligibility Examples: Business Methods, 5-11. In Example 35, the patent eligible claims were directed to techniques for verifying a bank customer's identity to permit an ATM transaction. In Example 35, the 
"combination" of the steps "operate[d] in a non-conventional and non-generic way" to enable secure verification and the combination "present[ed] a specific, discrete implementation of the abstract idea" just like the claimed invention here.
Examiner has considered this argument and is not persuaded. Examiner argues that the claims as a whole recite a system of "organizing human activity ... fundamental economic principles or practices." The claimed invention is a system that allows " completion and approval of a credit application " which is directed to the judicial exception of "organizing human activity ... fundamental economic principles or practices" and is similar to ideas found abstract by the courts. Therefore, the claims are directed to an abstract idea. 
Additionally, Examiner argues that the claims recite a combination of additional elements including, receiving, …, a request to apply for a new credit account for a first customer, the corresponds to with the first customer and wherein the user … is different from the first customer; performing a credit adjudication process based on the set of credit application information corresponding to the first customer; in response to an approval during the credit adjudication process, creating the new credit account for the first customer, the new credit account corresponding to a set of payment information; determining, …, that the new credit account for the first customer has been created; in response to determining that the new credit account has been created, creating, …, …; and transmitting, …, …, a first set of encrypted data including the set of payment information, wherein a … is generated using the set of payment information and is stored ... The rationale given for why claims 2 and 3 of Example 35 amounts to significantly more than the abstract idea is that the combination of steps operates in a non-conventional and non--generic way to ensure that the customer's identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. Examiner is not persuaded, that similar to the representative claims 2 and 3 in Example 35, the pending claims allow for credit application completion and approval that recite the combination of steps that operates in a non-conventional and non-generic way. 
In the context of 35 U.S.C. § 101, Applicant submits that the claimed invention also provides significant technological advantages over prior, conventional solutions. For example, as described in the specification, "the present solution provides several significant benefits and advantages due to the architecture and processes in which the operations occur," including that "the new credit account can be immediately and automatically added to the relevant digital wallets associated with the customer directly after the new credit accounts are open." 
Examiner has considered this argument and is not persuaded. Examiner also argues that other than reciting ""a system," "a communication interface," "a memory," "a repository," "at least one hardware processor," "an assisted channel user terminal," "an event listener," “a secure interface,” “a secure communication channel,” and “an endpoint of a merchant system,” nothing in the claim elements preclude the steps from being directed to the abstract idea of "credit application completion and approval" which is grouped under "organizing human activity ... fundamental economic principles or practices." The mere nominal recitation of "a system," "a communication interface," "a memory," "a repository," "at least one hardware processor," "an assisted channel user terminal," "an event listener," “a secure interface,” “a secure communication channel,” and “an endpoint of a merchant system,” does not take the claim limitations out of the "organizing human activity ... fundamental economic principles or practices" judicial exception. Thus, the claim recites a judicial exception of "organizing human activity ... fundamental economic principles or practices." 
Additionally, Examiner is unable to find in the claimed subject matter or in the specification where it is described in a specific way (use of particular rules, an algorithm, or the like) in which "the present solution provides several significant benefits and advantages due to the architecture and processes in which the operations occur," including that "the new credit 
Examiner is also not persuaded that the claimed invention also provides significant technological advantages over prior, conventional solutions. Examiner refers Applicant to MPEP § 2106.05(a) (I) & (II) where the courts have indicated may not be sufficient to show an improvement to technology include: 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential) which can be construed as automating the credit application completion and approval.
A commonplace business method being applied on a general-purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) which can be construed as the credit application completion and approval being applied on a general-purpose computer.
claims 1-2, 4, 6-11, 13, and 15-20 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. 101. 
Applicant is referred to the instant rejection under 35 U.S.C. § 101 below. 
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraphs 41-45, 47, and 49-50 of the Non-Final Rejection Office Action dated September 14, 2021, Applicant has adequately amended to overcome the rejections under 35 U.S.C. § 112(b), Unclear Scope. Therefore, Examiner hereby withdraws the rejections under 35 U.S.C. § 112(b), Unclear Scope, paragraphs 41-45, 47, and 49-50 of the Non-Final Rejection Office Action dated September 14, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 46 of the Non-Final Rejection Office Action dated September 14, 2021, Applicant has canceled claims 5 and 16 thus rendering moot the rejection under 35 U.S.C. § 112(b), Unclear Scope. Therefore, Examiner hereby withdraws the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraph 46 of the Non-Final Rejection Office Action dated September 14, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 48 of the Non-Final Rejection Office Action dated September 14, 2021, Applicant has not adequately amended to overcome the rejection under 35 U.S.C. § 112(b), Unclear Scope. It is still not clear what is executing “the secure financial application.” Therefore, Examiner does not hereby withdraw the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraph 48 of the Non-Final Rejection Office Action dated September 14, 2021.
In the context of 35 U.S.C. § 112(b), Antecedent Basis, paragraphs 51-55 of the Non-Final Rejection Office Action dated September 14, 2021, Applicant has adequately amended to overcome the rejections under 35 U.S.C. § 112(b), Antecedent Basis. Therefore, Examiner hereby 
In the context of 35 U.S.C. § 112(b), Antecedent Basis, paragraph 56 (claim 20) of the Non-Final Rejection Office Action dated September 14, 2021, Applicant has not adequately amended to overcome the rejections under 35 U.S.C. § 112(b), Antecedent Basis. It is still unclear what “the second system” is. Examiner is unable to find any previous reference to “a second system.” Therefore, Examiner does not hereby withdraw the rejection under 35 U.S.C. § 112(b), Antecedent Basis, paragraphs 51-55 of the Non-Final Rejection Office Action dated September 14, 2021.
In the context of 35 U.S.C. § 103, Applicant submits, as an initial matter, that if the Action contends that Bloy is prior art under §102(a)(2), Applicant submits that Bloy is not prior art under §102(b)(2)(c) based on Bloy being a patent application publication that was filed on September 19, 2018 and published on March 21, 2019; and the present Application being "owned by the same person or subject to an obligation of assignment to the same person.” Applicant also submits that if the Action contends that Bloy qualifies as prior art under § 102(a)(l), Bloy is not prior art under §102(b)(l)(A) because the disclosure in Bloy is by an inventor (Adrian Bloy) who is also the inventor of the present application, and this disclosure (which was made public on March 21, 2019) is less than one year before the effective filing date of the present application (October 31, 2019). Because the Action has failed to demonstrate that Bloy is prior art and because the Action relies on Bloy as the primary reference in all its proposed combinations, Applicant submits that the Action has failed to show that any of the claims are rendered obvious by the cited art.
Examiner has considered this argument and is persuaded. Examiner is now relying on the combination of Poltorak, Sanchez, and Chandrasekaran, with Poltorak as the primary 
In the context of 35 U.S.C. § 103, Applicant submits that the proposed combination of Bloy and Poltorak do not disclose or suggest "receiv[ing], from an assisted channel user terminal, a request to apply for a new credit account for a first customer, the request including a set of credit application information input by a user of the assisted channel user terminal and on behalf of the first customer ... wherein the user of the assisted channel user terminal is different from the first customer," as recited in claim 1. Poltorak and/or Sanchez do not cure these deficiencies in Bloy and in fact, the Action does not contend as such.
Examiner has considered this argument and is not persuaded. Examiner notes that the limitation “and wherein the user of the assisted channel user terminal is different from the first customer” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitation. Examiner also notes that the specification does not provide details on what the limitation, “input … on behalf of the first customer”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “input … on behalf of the first customer” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Examiner is relying on Poltorak, FIG. 2, item 235, and [0008], [0036] and [0059], to render obvious the limitation "receiv[ing], from an assisted channel user terminal, a request to apply for a new credit account for a first customer, the request including a set of credit application information input by a user of the assisted channel user terminal and on behalf of the first customer ... wherein the user of the assisted channel user terminal is different from the first customer," as recited in claim 1. Applicant is referred to the instant rejections under 35 U.S.C. § 112(a), New Matter Situations and Written Description, and 35 U.S.C. § 103. Therefore, claims 1, 10, and 19 remain rejected under 35 U.S.C § 103.
In the context of 35 U.S.C. § 103, Applicant submits that the proposed combination of Bloy and Poltorak do not disclose or suggest "an event listener that monitors a plurality of credit accounts," much less the use of such an event listener that "determine[s] that the new credit account for the first customer has been created," as recited in claim 1. For at least this reason, Applicant submits that Bloy also does not disclose or suggest "transmit[ting], by the event listener, through the first secure communication channel, and to the endpoint of the merchant system, a first set of encrypted data …," as also recited in claim 1. Poltorak and/or Sanchez do not cure these deficiencies in Bloy and in fact, the Action does not contend as such.
As US Patent No. 10068226 B2 to Chandrasekaran is being applied to the new subject matter (See 35 U.S.C. § 103 Analysis below) for claims 1, 10, and 19, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claims 1, 10, and 19 are not patentable. Claims 1, 10, and 19, stand rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable in view of Chandrasekaran, with Figure 4, item 404, 406, 408, 410, and [Column 12, lines 62-67]; [Column 13, lines 4-20] now applying to the applicable new subject matter in claims 1, 10, and 19.
In the context of 35 U.S.C. § 103, Applicant submits that the proposed combination of Bloy and Poltorak do not disclose or suggest "a secure interface" being used to "create … a first secure communication channel with an endpoint of a merchant system," as recited in claim 1. Poltorak and/or Sanchez do not cure these deficiencies in Bloy and in fact, the Action does not contend as such.
Chandrasekaran is being applied to the new subject matter (See 35 U.S.C. § 103 Analysis below) for claims 1, 10, and 19, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claims 1, 10, and 19 are not patentable. Claims 1, 10, and 19, stand rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable in view of Chandrasekaran, with [Column 11, lines 35-38, lines 43-54]; Figure 5, item 512, and [Column 14, lines 20-26] now applying to the applicable new subject matter in claims 1, 10, and 19.
As Claim 1, and similarly claims 10 and 19, stand rejected under 35 U.S.C. §103; claims 2, 4, and 6-9, which depend from claim 1, stand rejected under 35 U.S.C. §103; claims 11, 13, and 15-18, which depend from Claim 10, stand rejected under 35 U.S.C. §103; and claim 20, which depends from Claim 19, stand rejected under 35 U.S.C. §103.

Claim Objections




















Claim 19 is objected to because of the following informalities:
line 6, “receiving, from an assisted channel …, wherein the set of … information corresponds to with the first customer …;” appears to be a typographical error when amending claim 19. This limitation should read “receiving, from an assisted channel …, wherein the set of … information corresponds to  the first customer …;”

Claim Interpretation
Regarding claims 1 and 10, Examiner notes that the following limitations: “at least one hardware processor …, wherein the instructions instruct the at least one hardware processor to: receive, …; perform …; in response to an approval …, create …; determine, …; in response to determining …, create, …; and transmit, …” is an intended use of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). See paragraph 3 above for rationale.
Regarding claims 6 and 15, Examiner notes that the following limitations: “… at least one hardware processor to: identify, …; in response to the new credit account …, opening a second communication channel …; and transmitting, using …” is an intended use of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). See paragraph 3 above for rationale. Note the use of the “gerund” (-ing) form for “opening and transmitting” which conveys action as opposed to intended use for the “processor to identify.”
Regarding claims 8 and 17, Examiner notes that the following limitations: “… the at least one hardware processor to: identify, …; and transmit, …” is an intended use of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). See paragraph 5 above for rationale.
Regarding claims 9 and 18, Examiner notes that the following limitations: “… the at least one hardware processor to: transmit, …” is an intended use of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). See paragraph 3 above for rationale.
Regarding claims 1 and 10, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: claims 1 and 10
Regarding claims 4 and 13, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: claims 4 and 13: “in response to receiving the first set of encrypted data, the merchant system adds the set of payment information ...”  See paragraph 9 above for rationale. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claims 7 and 16, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: claims 7 and 16: “in response to receiving the second set of data including the set of payment information …, the secure financial application initiates a tokenization process that ...”  See paragraph 9 above for rationale. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claim Interpretation - Optional Language
Claim 19 recites the limitation: “in response to an approval during the credit adjudication process, creating the new credit account for the first customer, the new credit account corresponding to a set of payment information.”  This limitation states an action of “creating the new credit account for the first customer …” to be carried out after “an approval during the credit adjudication process”, but does not state what action will happen if “a disapproval occurs during the credit adjudication process.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable claim 19, it can be logically determined that it is possible that “a disapproval occurs during the credit adjudication process.” This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 20 recites the limitation: “in response to receiving the first set of encrypted data, the merchant system adds the set of payment information ...”  This limitation states an action of “the merchant system adds the set of payment information …” to be carried out after “receiving the first set of encrypted data”, but does not state what action will happen if “the first set of encrypted data is not received.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 20, it can be logically determined that it is possible that “the first set of encrypted data is not received.” This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
































Claims 1-2, 4, 6-11, 13, and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 19 is directed to “a computerized method performed by one or more processors.”
Claim 19 is directed to the abstract idea of “completion and approval of a credit application” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 19 recites “receiving, …, a request to apply for a new credit account for a first customer, the request including a set of credit application information input by a user … and on behalf of the first customer, wherein the set of credit application information corresponds to with the first customer and wherein the user … is different from the first customer; performing a credit adjudication process based on the set of credit application information corresponding to the first customer; in response to an approval during the credit adjudication process, creating the new credit account for the first customer, the new credit account corresponding to a set of payment information; determining, …, that the new credit account for the first customer has been created; in response to determining that the new credit account has been created, creating, …, …; and transmitting, …, …, a first set of encrypted data including the set of payment information, wherein a … is generated using the set of payment information and is stored ...” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "a system," "a communication interface," "a memory," "a repository," "at least one hardware processor," "an assisted channel user terminal," "an event listener," “a secure interface,” “a secure communication channel,” and “an endpoint of a merchant system,” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “completion and approval of a credit application.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “completion and approval of a credit application” using computer technology (e.g., “at least one hardware processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 2, 4, 6-9, 11, 13, 15-18, and 20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “completion and approval of a credit application.”
Hence, claim 19, similarly claims 1 and 10, and the dependent claims 2, 4, 6-9, 11, 13, 15-18, and 20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-11, 13, and 15-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claims 1, 10, and 19 recite “receive(ing), …to the first customer and wherein the user of the assisted channel user terminal is different from the first customer.” The limitation “and wherein the user of the assisted channel user terminal is different from the first customer” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitation, as Examiner can find twenty-one references to “different,” but no reference to “receive(ing), …to the first customer and wherein the user of the assisted channel user terminal is different from the first customer.” (See MPEP 608.04).  

Written Description
Claim 1, line 10; claim 10, line 6; and claim 19, line 5, recite “receiving, …, the request … input by a user of the assisted channel user terminal and on behalf of the first customer, …;” However, the specification does not provide details on what the limitation, “input … on behalf of the first customer”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “input … on behalf of the first customer” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification [0005], [0056], and [0059] does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. 

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7, 16, and 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 7 and 16 recite “… the secure financial application initiates a tokenization process …” It is unclear what claimed structure of the system of claims 6, 2, and 1, and the non-transitory, computer-readable medium of claims 15, 11, and 10, is implementing the secure financial application to initiate a tokenization process. Therefore, the scope of “… the secure financial application initiates a tokenization process …” is unclear. Examiner is construing that “the at least one hardware processor” as what is directing the secure financial application to initiate a tokenization process. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Antecedent Basis
Claim 20 recites "... the second system …" There is insufficient antecedent basis for this limitation in the claims. The previous mentions of “system” relate to the system of claim 1 and a merchant system. Claim 20 now recites that “the second system” includes the merchant system. Examiner is proceeding as if there are only two systems, one of claim 1 and the merchant system previously recited. Thus, Examiner is unclear as the need to claim a second system that includes the merchant system, unless there is more to the second system that is not being claimed.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP 2173.05(e).
Claim Rejections - 35 USC § 103












































The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.















































Claims 1-2, 4, 6-11, 13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Poltorak (U. S. Patent Application Publication No. 20060277139 Al), herein referred to as Poltork, in view of Sanchez et al (U. S. Patent Application Publication No. 20140070001 Al), herein referred to as Sanchez, and in further view of Chandrasekaran (U. S. Patent No. 10068226 B2), herein referred to as Chandrasekaran.

Claims 1, 10, and 19 
Poltorak teaches a system comprising: a communications interface; (FIG. 1, item 140, and [0032] and [0034])
corresponding to a user; (FIG. 1, item 120, and [0032]-[0034]; and FIG. 1, item 160, and [0032]-[0033] and [0036]-[0038])

at least one hardware processor interoperably coupled with the at least one memory and the communications interface, wherein the instructions instruct the at least one hardware processor to: (FIG. 1, item 110, and [0032] and [0034])

receive, from an assisted channel user terminal, a request to apply for a new credit account for a first customer, the request including a set of credit application information input by a user of the assisted channel user terminal and on behalf of the first customer, wherein the set of credit application information corresponds to the first customer and wherein the user of the assisted channel user terminal is different from the first customer; (FIG. 2, item 235, and [0008], [0036] and [0059])

Poltorak does not teach, however, Sanchez teaches perform a credit adjudication process based on the set of credit   application information corresponds to the first customer; (FIG. 3, items 324, 326, 328, and [0073]-[0074])

in response to an approval during the credit adjudication process, create the new credit account for the first customer, the new credit account corresponding to a set of payment information; (FIG. 3, items 326, 328, and [0075]-[0076])

Sanchez teaches facilitating the approval and use of a credit account via mobile commerce. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include approval and use of a credit account via mobile commerce, as in Sanchez, to improve and/or enhance the technology for credit account management, as in Poltorak, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the means to allow a credit transaction to continue to be processed despite receiving a credit decline or partial credit approval from an issuer. By automating the adjudication of the credit application process, the full amount of a credit transaction may be covered during a transaction processing flow, such that the credit may be extended without significant losses in processing time or requiring additional customer interaction.

Poltorak and Sanchez do not teach, however, Chandrasekaran teaches determine, using an event listener that monitors a plurality of credit accounts, that the new credit account for the first customer has been created; (Figure 4, item 404, and [Column 12, lines 62-67]; [Column 13, lines 4-7])

in response to determining, by the event listener, that the new credit account for the first customer has been created, create, using a secure interface, a first secure communication channel with an endpoint of a merchant system; and ([Column 11, lines 35-38, lines 43-54]; Figure 5, item 512, and [Column 14, lines 20-26])

, and to the endpoint of the merchant system, a first set of encrypted data including the set of payment information, wherein a payment token is generated using the set of payment information and is stored in a digital wallet at the merchant system.
(Figure 4, item 406, 408, 410, and [Column 13, lines 4-20])
…
a non-transitory, computer-readable medium storing computer-readable instructions that when executed by one or more processors cause the one or more processors to:
( [Column 5, lines 26-37], [Column 6, lines 10-19])

Chandrasekaran teaches authorization and instant integration of credit card to digital wallet. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authorization and instant integration of credit card to digital wallet, as in Chandrasekaran; and to include approval and use of a credit account via mobile commerce, as in Sanchez, to improve and/or enhance the technology for credit account management, as in Poltorak, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide for a more instantaneous credit approval system and method after a user has submitted a credit account application. Currently when a user applies for a new credit account, there is typically an application process followed by an approval process, often taking days to weeks. Subsequently, after approval, the user may receive a physical copy of the credit card in the mail; and the user may then activate the credit card for use. Once the user receives the physical copy of 

Claims 2 and 11 
Poltorak, Sanchez, and Chandrasekaran disclose the limitations of claims 1 and 10. 
Poltorak and Chandrasekaran do not teach, however, Sanchez teaches the system of claim 1, wherein the request to apply for the new credit account is associated with an identification of the merchant system. ([0033]-[0034])

Sanchez teaches facilitating the approval and use of a credit account via mobile commerce. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include approval and use of a credit account via mobile commerce, as in Sanchez; and to include authorization and instant integration of credit card to digital wallet, as in Chandrasekaran, to improve and/or enhance the technology for credit account management, as in Poltorak, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an automated system and method that makes available a merchant sponsored credit card so that a customer does not have to use cash to make a purchase, and to allow the customer to take advantage of the merchant discount or promotion that is tied to the customer filling out a credit card application. By automating the credit card application approval process, the merchant does not take the risk of providing the merchant discount or promotion to a customer that is 

Claims 4 and 13 
Poltorak, Sanchez, and Chandrasekaran disclose the limitations of claims 1-2 and 10-11.  
Poltorak and Sanchez do not teach, however, Chandrasekaran teaches the system of claim 2, wherein in response to receiving the first set of encrypted data, the merchant system adds the set of payment information corresponding to the new credit account into the digital wallet at the merchant system. (Figure 3, item 303-310, and [Column 12, lines 21-44])

Chandrasekaran teaches authorization and instant integration of credit card to digital wallet. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authorization and instant integration of credit card to digital wallet, as in Chandrasekaran; and to include approval and use of a credit account via mobile commerce, as in Sanchez, to improve and/or enhance the technology for credit account management, as in Poltorak, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide authorization and instant integration of credit cards to a user’s digital wallet. Thus, 

Claims 6 and 15 
Poltorak, Sanchez, and Chandrasekaran disclose the limitations of claims 1-2 and 10-11. 
Poltorak and Chandrasekaran do not teach, however, Sanchez teaches the system of claim 2, wherein the instructions further instruct the at least one hardware processor to: identify a user device associated with the first customer; ([0038])

in response to the new credit account associated with the first customer being created, opening a second communication channel with a secure financial application executing at the identified user device, wherein the first communication channel and the second communication channel are different; and ([0051]-[0052])

transmitting, using the communications interface and through the second communication channel to the secure financial application executing at the identified user device, a second set of data including the set of payment information corresponding to the new credit account. (FIG. 1, and [0042], [0045], [0073]-[0074], [0078])

Sanchez teaches facilitating the approval and use of a credit account via mobile commerce. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include approval and use of a credit account via mobile commerce, as in Sanchez; and to include authorization and instant integration of credit card to digital wallet, as in Chandrasekaran, to improve and/or enhance the technology for credit account management, as in Poltorak, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to facilitate the approval and use of a credit account via a mobile device by offering the customer a credit card, which may be a merchant sponsored credit card, so that the customer does not need to use cash to make a purchase. By automating and determining the result of the credit adjudication process through the merchant in near real time, the customer credit adjudication process is a more user friendly and positive experience for both the customer and the merchant, and avoids the negative view by the customer towards the merchant, even if the merchant is not ultimately responsible for making the determination as to whether to extend credit to the customer.

Claims 7 and 16 
Poltorak, Sanchez, and Chandrasekaran disclose the limitations of claims 1-2, 6, 10-11, and 15. 
Poltorak and Sanchez do not teach, however, Chandrasekaran teaches the system of claim 6, wherein, in response to receiving the second set of data including the set of payment information corresponding to the new credit account, the secure financial application initiates a tokenization process that tokenizes the set of payment information using a tokenization service to obtain the payment token corresponding to the set of payment information and wherein the payment token is integrated into the item 303-310, and [Column 12, lines 21-44]; Figure 4, item 402-412, and [Column 12, lines 55-67; Column 13, lines 1-20])

Chandrasekaran teaches authorization and instant integration of credit card to digital wallet. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authorization and instant integration of credit card to digital wallet, as in Chandrasekaran; and to include approval and use of a credit account via mobile commerce, as in Sanchez, to improve and/or enhance the technology for credit account management, as in Poltorak, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a distributive network system with specialized data feeds associated with the distributive network and specific triggering events associated with the data feeds for authorizing and instantly integrating a newly approved credit card into a digital wallet. Thus, allowing a user to instantaneously use the new credit card via his/her digital wallet without having to wait for the physical card to be received and activate.

Claims 8 and 17 
Poltorak, Sanchez, and Chandrasekaran disclose the limitations of claims 1 and 10. 
Sanchez and Chandrasekaran do not teach, however, Poltorak teaches the system of claim 1, wherein the instructions further instruct the at least one hardware processor for the first customer being created: identify a set of terms and conditions for the new credit account; and ([0014])

transmit, using the communications interface and through a third communication channel, the identified set of terms and conditions for the new credit account to the first customer. ([0036])

Claims 9 and 18 
Poltorak, Sanchez, and Chandrasekaran disclose the limitations of claims 1 and 10. 
Sanchez and Poltorak do not teach, however, Chandrasekaran teaches the system of claim 1, wherein the instructions further instruct the at least one hardware processor to: transmit, using the communications interface and through a secure communication channel and to a secure financial application executing at a user device associated with the first customer, the first set of encrypted data including the set of payment information, wherein the user device associated with the first customer is identified with an existing account corresponding to the first customer.
([Column 9, lines 4-64], [Column 11, lines 43-54; lines 59-64])

Chandrasekaran teaches authorization and instant integration of credit card to digital wallet. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authorization and instant integration of credit card to digital wallet, as in Chandrasekaran; and to include approval and use of a credit account via mobile commerce, as in Sanchez, to improve and/or enhance the technology for credit account management, as in Poltorak, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a security check and subsequently generated security confidence rating to ensure that misappropriation of the new credit card cannot occur. As such, the security check may provide code and/or access information about the requesting device and digital wallet device, based on the identifier of each device. Once the financial institution application determines a security rating for the requesting device is above the required threshold, the financial institution application may generate and/or push a token to the requesting device. The financial institution application may then authorize or allow the token to be decrypted such that the user system may utilize the credit card information associated with the token for acceptance and presentment of the new credit card on the digital wallet instantly after decryption.

Claim 20 
Poltorak, Sanchez, and Chandrasekaran disclose the limitations of claim 19.
Poltorak and Chandrasekaran do not teach, however, Sanchez teaches the method of claim 19, wherein the second system includes the merchant system, wherein the request to apply for the new credit account is associated with an identification of the merchant system, and ([0033]-[0034])

Sanchez teaches facilitating the approval and use of a credit account via mobile commerce. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include approval and use of a credit account via mobile commerce, as in Sanchez; and to include authorization and instant integration of credit card to digital wallet, as in Chandrasekaran, to improve and/or enhance the technology for credit account management, as in Poltorak, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an automated system and method that makes available a merchant sponsored credit card so that a customer does not have to use cash to make a purchase, and to allow the customer to take advantage of the merchant discount or promotion that is tied to the customer filling out a credit card application. By automating the credit card application approval process, the merchant does not take the risk of providing the merchant discount or promotion to a customer that is turned down for the credit card because of the time involved for the current credit card application process, and also allows the customer to pay for the items purchased under the promotion immediately. Thus, providing a more positive experience for the customer and the merchant.

Poltorak and Sanchez do not teach, however, Chandrasekaran teaches wherein in response to receiving the first set of encrypted data, the merchant system adds the set of payment information corresponding to the new credit account into the digital wallet at the merchant system. (Figure 3, item 303-310, and [Column 12, lines 21-44])

Chandrasekaran teaches authorization and instant integration of credit card to digital wallet. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authorization and instant integration of credit card to digital wallet, as in Chandrasekaran; and to include approval and use of a credit account via mobile commerce, as in Sanchez, to improve and/or enhance the technology for credit account management, as in Poltorak, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide authorization and instant integration of credit cards to a user’s digital wallet. Thus, allowing a user to instantaneously use the new credit card via his/her digital wallet without having to wait for the physical card to be received and activate.

Conclusion



























































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nelms et al (U. S. Patent Application Publication No. 20190114608 A1) – Open Mobile Payment Systems and Methods

Nelms recites payments through point of sale systems. A system comprises a plurality of in-store POS systems, a user accounts data-base, and a merchant payment system configured to com-municate with a plurality of user devices and a plurality of digital wallet provider systems. The merchant payment system comprises a control circuit configured to associate a user account with a plurality of digital wallet accounts in the user accounts database, wherein at least one of the plurality of digital wallet accounts is associated with two or more payment methods, receive a transaction request from a user device associated with the user account, select a digital wallet provider from the plurality of digital wallet accounts associated with the user account, and send a payment authorization request to a digital wallet provider system associated with the digital wallet Nelms was not used as prior art as the cited references better taught the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may 

/STEVEN CHISM/
Examiner, Art Unit 3692

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692